                Case 1:20-cv-06345-BCM Document 69 Filed 03/19/21 Page 1 of 1




                                                                                                   BEN D. KAPPELMAN
                                                                                 3/19/2021                      Partner
                                                                                                         (612) 492-6744
                                                                                                    FAX (612) 395-5451
                                                                                            kappelman.ben@dorsey.com



      March 18, 2021


      VIA ECF

      The Honorable Barbara Moses
      U.S. Magistrate Judge
      U.S. District Court
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

              Re:     Echo Bay Pharmaceuticals, LLC, v. Torrent Pharma, Inc.;
                      Case No. 1:20-CV-06345-BCM

      Dear Judge Moses:

               We represent Defendant Torrent Pharma Inc. and write to respectfully request that the
      Court extend the March 25, 2021, deadline for the parties’ next status report to March 29, 2021.
      Undersigned counsel will be out of the office next week spending time with family who are
      visiting, and accordingly requests that the Court extend the deadline to the following week.

             Plaintiff Echo Bay Pharmaceuticals does not oppose this request. No previous requests
      to extend this deadline have been made.

                                                         Respectfully submitted,

                                                         s/ Ben D. Kappelman
Application GRANTED. SO ORDERED.
                                                         RJ Zayed
                                                         Ben D. Kappelman
                                                         Donna Reuter
____________________________                             DORSEY & WHITNEY, LLP
Barbara Moses, U.S.M.J.                                  zayed.rj@dorsey.com
March 19, 2021                                           kappelman.ben@dorsey.com
                                                         reuter.donna@dorsey.com
                                                         50 South Sixth Street, Suite 1500
                                                         Minneapolis, Minnesota 55402
                                                         (612) 340-2600

                                                         Attorneys for Defendant Torrent Pharma Inc.

      cc:     All Counsel of Record




       50 South Sixth Street | Suite 1500 | Minneapolis, MN | 55402-1498 | T 612.340.2600 | F 612.340.2868 | dorsey.com
